            Case 5:18-cv-00793-XR Document 19 Filed 02/14/19 Page 1 of 2
                                                                                    FILED
                               UNITED STATES DISTRICT COURT                          FEB       1   4 2019
                                WESTERN DISTRICT OF TEXAS                  OtEf4c   U.       I4TPi Luu
                                   SAN ANTONIO DIVISION                    WS                            TExA

 SEBASTIAN DOMINGO BACILIO-
                                                                                                   UTY   CLE(
 SEBASTIAN; RAUL US CASTRO;
 WILDER XITUMUL-GARCIA; AND
 MANUEL SANTIAGO-LAINES,
                      Petitioners,
  V.




JEFFERSON B. SESSIONS III, Attorney
General of the United States; ROSE
THOMPSON, Warden of the Karnes
County Residential Center; BUDD
RATLIFF, Acting Assistant Field Office
Director for the San Antonio District of                CIVIL NO. 18-CV-793-XR
Immigrations and Customs Enforcement
("ICE"); DANIEL BIBLE, Field Office
Director for the San Antonio District of
ICE; RONALD D. VITIELLO, Deputy
Director and Acting Director of ICE;
KIRSTJIEN M. NIELSEN, Secretary of
the Department of Homeland Security
("DHS"); and GEO GROUP, INC.,

                      Respondents.

                                            JUDGMENT

       Pursuant to this Court's Dismissal Order dated November 29, 2018, and upon receipt of

Respondents' compliance with this Court's Order requiring that they provide Petitioners and/or their

attorneys with written notice that their parole was terminated as required by 8 C.F.R.   §   212.5(e), the

28 U.S.C.   §   2241 Habeas Corpus Petition filed by Petitioners Bacilio-Sebastian, Castro, Xitumul-

Garcia, and Santiago-Lames is DISMISSED WITH OUT PREJUDICE AS MOOT with each party

to bear their own costs. This case is now closed.
  Case 5:18-cv-00793-XR Document 19 Filed 02/14/19 Page 2 of 2


It is so ORDERED.

SIGNED this         day of February, 2019.




                                             XAVIER RODRIGUEZ
                                             UNITED STATES DISTRICT JUDGE
